Title: From Thomas Jefferson to John Langdon, [11 September 1785]
From: Jefferson, Thomas
To: Langdon, John



[11 Sep. 1785]

P.S. Since writing this letter, I receive one from Mr. Carmichael at Madrid informing me that by letters from Cadiz and Algiers he is
 advised that five American vessels had been captured by the Algerines. Portugal is arming powerfully against them. It seems probable that Spain will buy their peace. I am in hopes we shall be able to stop their depredations on us.
I beg leave to renew my acquaintance with Miss Langdon by sending her a Doll of the present mode, dressed in Muslin, a mode which prevailing here to an almost total exclusion of silk, has literally and truly starved a great number of people. I add to it a box in which she will find a small gentleman who will teach her a short-handed and graceful manner of going down stairs.
